Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on November 22,
2004 by and between Wilsons The Leather Experts Inc., a Minnesota corporation
(the “Company”), and Michael M. Searles, a resident of California (“Executive”).

RECITALS

A. The Company is a leading retailer and designer of leather outerwear, apparel,
and accessories, with retail outlets throughout North America and a global
sourcing network.

B. Executive is an experienced Executive in the retail industry.

C. The Company desires to employ Executive and Executive wishes to provide his
services to the Company, subject to the terms and conditions set forth in this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:

1. Employment. Subject to all terms and conditions hereof, effective December 1,
2004 the Company shall employ Executive, and Executive shall accept such
employment and perform services for the Company, upon the terms and conditions
set forth in this Agreement.

2. Term of Employment. Unless terminated at an earlier date in accordance with
Section 10 hereof, the term of Executive’s employment with the Company shall be
for the period commencing on December 1, 2004 and ending on January 31, 2007
(the “Term”). In the event that Executive’s employment with the Company
continues after expiration of the Term, employment shall be on such terms and
conditions determined by the Company from time to time.

3. Position and Duties.

(a) Position with the Company. Commencing on December 15, 2004 and continuing
for the duration of Executive’s employment with the Company during the Term,
Executive shall serve as the Chief Executive Officer of the Company and shall
report to the Board of Directors of the Company (the “Board”). As Chief
Executive Officer, Executive shall have primary management responsibility for
the Company, shall have all duties and powers customarily associated with the
office of chief executive officer of a significant business enterprise, and
shall perform such responsibilities as the Board may assign to him from time to
time consistent with his position.

(b) Performance of Duties and Responsibilities. While Executive is employed by
the Company hereunder, Executive shall serve the Company faithfully and to the
best of his ability and shall devote his full time, attention and efforts to the
business of the Company. Executive shall not accept other employment or engage
in other material business activity, except as approved in writing by the Board,
but may participate in charitable and personal investment activities to a
reasonable extent, so long as such activities do not interfere with the
performance of his duties and responsibilities hereunder. Executive hereby
represents and confirms that he is under no contractual or legal commitments
that would prevent him from fulfilling his duties and responsibilities as set
forth in this Agreement.

(c) Place of Employment. Executive’s primary place of employment with the
Company shall be at the Company’s headquarters located in the Minneapolis-St.
Paul metropolitan area and Executive shall perform his duties primarily from
such location subject to business travel in the ordinary course of Executive’s
performance of his duties.

4. Compensation.

(a) Base Salary. While Executive is employed by the Company hereunder during the
Term, the Company shall pay to Executive an annual base salary of $580,000, less
deductions and withholdings, which base salary shall be paid in accordance with
the Company’s normal payroll policies and procedures. Commencing after
Executive’s first full fiscal year of employment with the Company, the
Compensation Committee of the Board shall review and may increase (but not
reduce) Executive’s base salary in its sole discretion; provided, however, that
the Compensation Committee may reduce Executive’s base salary if (i) such
reduction is part of a general, pro-rata reduction in the base salaries of all
executives of the Company implemented by the Board as a result of financial
problems experienced by the Company, and (ii) Executive’s base salary is
returned to its unreduced level on a prospective basis commencing upon the
cessation of such financial problems, as determined by the Board.

(b) Signing Bonus. The Company shall pay to Executive a one-time signing bonus
in the amount of $100,000, less deductions and withholdings, on the first
regular payroll date of the Company following the commencement of Executive’s
employment hereunder.

(c) Incentive Award. Commencing on January 30, 2005, Executive shall participate
in the Company’s Executive and Key Management Incentive Plan as adopted
effective May 26, 1996 and amended from time to time, or such other incentive
plan as may be established by the Board from time to time for executive officers
of the Company. (“Incentive Plan”). For each Plan Year (as defined in the
Incentive Plan) during which Executive is employed hereunder during the Term,
Executive’s target award under the Incentive Plan shall be 100% of Executive’s
base salary, and the maximum incentive opportunity shall be 200% of Executive’s
base salary.

(d) Stock Options. The Company shall grant to Executive on December 1, 2004, an
option to purchase 350,000 shares of the common stock of the Company at an
exercise price per share equal to 100% of the Fair Market Value (as defined in
the Company’s 2000 Long Term Incentive Plan (“2000 Plan”)) on the date of grant
(which, pursuant to the 2000 Plan, shall be the closing sale price per share on
November 30, 2004), subject to the terms of the 2000 Plan and a stock option
agreement in the form attached to this Agreement as Exhibit A, to be entered
into by the Company and Executive.

(e) Employee Benefits. While Executive is employed by the Company hereunder,
Executive shall be entitled to participate in all such employee benefit plans
and programs of the Company as are provided from time to time by the Company or
its subsidiaries to senior executives of the Company, to the extent that
Executive meets the eligibility requirements for each individual plan or
program. The Company provides no assurance as to the adoption or continuance of
any particular employee benefit plan or program, and Executive’s participation
in any such plan or program shall be subject to the provisions, rules and
regulations applicable thereto.

(f) Expenses. While Executive is employed by the Company hereunder, the Company
shall reimburse Executive for all reasonable and necessary out-of-pocket
business, travel and entertainment expenses incurred by Executive in the
performance of the duties and responsibilities hereunder, subject to the
Company’s normal policies and procedures for expense verification and
documentation.

(g) Vacation. While Executive is employed by the Company hereunder, Executive
shall receive not less than four (4) weeks per year of paid vacation time off in
accordance with the Company’s policies for executives, to be taken at such times
so as not to disrupt the operations of the Company.

(h) Relocation. Until such time that Executive relocates his residence to the
Minneapolis-St. Paul metropolitan area, but not longer than 12 months following
the commencement of Executive’s employment with the Company, the Company shall
(i) provide suitable temporary furnished housing for Executive in the
Minneapolis-St. Paul metropolitan area, including lease, utility, and other
regular monthly housing-related costs, and (ii) reimburse Executive for the cost
of coach class airfare for roundtrip travel by Executive from the
Minneapolis-St. Paul metropolitan area to his home residence in California on an
average frequency of once every two weeks (26 roundtrips during a 12-month
period). Executive shall endeavor to schedule such home travel in a manner that
does not unduly disrupt the operations of the Company. In addition, Executive
shall be eligible for house hunting trips and relocation assistance in
accordance with the Company’s relocation policy as currently in effect. To the
extent that any benefits provided under this Section 4(h) are taxable to
Executive, the Company shall provide Executive with a tax gross-up on such terms
as set forth in the Company’s relocation policy as currently in effect.

5. Affiliated Entities. As used in this Agreement, “Affiliates” shall include
the Company and each corporation, partnership, or other entity which controls
the Company, is controlled by the Company, or is under common control with the
Company (in each case “control” meaning the direct or indirect ownership of 50%
or more of all outstanding equity interests).

6. Confidential Information. Except as permitted by the Board, Executive shall
not at any time divulge, furnish or make accessible to anyone or use in any way
other than in the ordinary course of the business of the Company or its
Affiliates, any confidential, proprietary or secret knowledge or information of
the Company or its Affiliates that Executive has acquired or shall acquire about
the Company or its Affiliates, whether developed by himself or by others,
concerning (i) any trade secrets, (ii) any confidential, proprietary or secret
designs, programs, processes, formulae, plans, devices or material (whether or
not patented or patentable) directly or indirectly useful in any aspect of the
business of the Company or of its Affiliates, (iii) any customer or supplier
lists, (iv) any confidential, proprietary or secret development or research
work, (v) any strategic or other business, marketing or sales plans, (vi) any
financial data or plans, or (viii) any other confidential or proprietary
information or secret aspects of the business of the Company or of its
Affiliates. Executive acknowledges that the above-described knowledge and
information constitutes a unique and valuable asset of the Company and
represents a substantial investment of time and expense by the Company, and that
any disclosure or other use of such knowledge or information other than for the
sole benefit of the Company or its Affiliates would be wrongful and would cause
irreparable harm to the Company. Executive shall refrain from intentionally
committing, and will take reasonable steps to avoid, any acts that would
materially reduce the value of such knowledge or information to the Company or
its Affiliates. The foregoing obligations of confidentiality shall not apply to
any knowledge or information that (i) is now or subsequently becomes generally
publicly known, other than as a direct or indirect result of the breach of this
Agreement, (ii) is independently made available to Executive in good faith by a
third party who has not violated a confidential relationship with the Company or
its Affiliates, or (iii) is required to be disclosed by law or legal process.
Executive understands and agrees that his obligations under this Agreement to
maintain the confidentiality of the Company’s confidential information are in
addition to any obligations of Executive under applicable statutory or common
law.

7. Ventures. If, during Executive’s employment with the Company, Executive is
engaged in or provides input into the planning or implementing of any project,
program or venture involving the Company, all rights in such project, program or
venture shall belong to the Company. Except as approved in writing by the Board,
Executive shall not be entitled to any interest in any such project, program or
venture or to any commission, finder’s fee or other compensation in connection
therewith. Executive shall have no interest, direct or indirect, in any customer
or supplier that conducts business with the Company.

8. Noncompetition and Nonsolicitation Covenants.

(a) Agreement Not to Compete. During Executive’s employment with the Company or
any Affiliates and for a period of 24 consecutive months from and after the
termination of Executive’s employment, whether such termination is with or
without Cause, or whether such termination is initiated by Executive or the
Company, Executive will not, without the express written authorization of the
Board, directly or indirectly (including without limitation as a proprietor,
owner, principal, agent, partner, officer, director, stockholder, employee,
member, consultant or otherwise) in North America or any other location in which
the Company is then doing business, (i) provide services for or hold any
interest in any person or entity primarily engaged in or planning to enter into
the business of manufacturing, designing, marketing, distributing, or selling
leather outerwear, leather apparel, or leather accessories (collectively
“Leather Products”); or (ii) provide any services relating to the manufacturing,
designing, marketing, distributing, or selling of Leather Products for any
person or entity. Ownership by Executive, as a passive investment, of less than
1.0% of the outstanding shares of capital stock of any corporation listed on a
national securities exchange or publicly traded on NASDAQ will not itself
constitute a breach of this Section 8. Notwithstanding the foregoing, this
Section 8(a) shall not be construed to prevent Executive, after the termination
of Executive’s employment with the Company, from performing services for, or
having any interest in, a general retail department store or other diversified
retail business with a broad and diverse product mix that does not derive the
majority of its revenues from Leather Products, so long as Executive’s primary
responsibilities are not directly related to Leather Products and Executive is
in compliance with his other obligations under Sections 6, 8(b) and 8(c) of this
Agreement.

(b) Agreement Not to Hire. During Executive’s employment with the Company or any
Affiliates and for a period of 24 consecutive months from and after the
termination of Executive’s employment, whether such termination is with or
without Cause, or whether such termination is initiated by Executive or the
Company, Executive shall not, directly or indirectly, in any manner or capacity
(including without limitation as a proprietor, principal, agent, partner,
officer, director, stockholder, employee, member of any association, consultant
or otherwise) hire, engage or solicit any person who is then an employee or
contractor of the Company or who was an employee or contractor of the Company at
any time during the six-month period immediately preceding Executive’s
termination of employment.

(c) Agreement Not to Solicit. During Executive’s employment with the Company or
any Affiliates and for a period of 24 consecutive months from and after the
termination of executive’s employment, whether such termination is with or
without Cause, or whether such termination is initiated by Executive or the
Company, Executive shall not, directly or indirectly in any manner or capacity
(including without limitation as a proprietor, principal, agent, partner,
officer, director, stockholder, employee, member of any association, consultant
or otherwise) solicit, request, advise or induce any then current customer,
supplier or other business contact of the Company to cancel, curtail or
otherwise adversely change its relationship with the Company.

(d) Acknowledgment. Executive hereby acknowledges that the provisions of this
Section 8 are reasonable and necessary to protect the legitimate interests of
the Company, including but not limited to the Company’s trade secrets,
confidential information, substantial relationships with existing or prospective
customers, or customer goodwill. Executive hereby acknowledges that any
violation of this Section 8 by Executive shall cause substantial and irreparable
harm to the Company to such an extent that monetary damages alone would be an
inadequate remedy therefor. Therefore, in the event that Executive violates any
provision of this Section 8, the Company shall be entitled to an injunction, in
addition to all the other remedies it may have, restraining Executive from
violation or continuing to violate such provision.

(e) Blue Pencil Doctrine. If the duration of, the scope of or any business
activity covered by any provision of this Section 8 is in excess of what is
determined to be valid and enforceable under applicable law, such provision
shall be construed to cover only that duration, scope or activity that is
determined to be valid and enforceable. Executive hereby acknowledges that this
Section 8 shall be given the construction which renders its provisions valid and
enforceable to the maximum extent, not exceeding its express terms, possible
under applicable law.

9. Patents, Copyrights and Related Matters.

(a) Disclosure and Assignment. Executive shall immediately disclose to the
Company any and all improvements and inventions that Executive may conceive
and/or reduce to practice individually or jointly or commonly with others while
he is employed with the Company or any of its Affiliates with respect to (i) any
methods, processes or apparatus concerned with the development, use or
production of any type of products, goods or services sold or used by the
Company or its Affiliates, and (ii) any type of products, goods or services sold
or used by the Company or its Affiliates. Any such improvements and inventions
shall be the sole and exclusive property of the Company and executive shall
immediately assign, transfer and set over to the Company his entire right, title
and interest in and to any and all of such improvement and inventions as are
specified in this Section 9(a), and in and to any and all applications for
letters patent that may be filed on such inventions, and in and to any and all
letters patent that may issue, or be issued, upon such applications. In
connection therewith and for no additional compensation therefor, but at no
expense to Executive, Executive shall sign any and all instruments deemed
necessary by the Company for:



  (i)   the filing and prosecution of any applications for letters patent of the
United States or of any foreign country that the Company may desire to file upon
such inventions as are specified in this Section 9(a);



  (ii)   the filing and prosecution of any divisional, continuation,
continuation-in-part or reissue applications that the Company may desire to file
upon such applications for letters patent; and



  (iii)   the reviving, re-examining or renewing of any of such applications for
letters patent.

This Section 9(a) shall not apply to any invention for which no equipment,
supplies, facilities, confidential, proprietary or secret knowledge or
information, or other trade secret information of the Company was used and that
was developed entirely on Executive’s own time, and (i) that does not relate
(A) directly to the business of the Company, or (B) to the Company’s actual or
demonstrably anticipated research or development, or (ii) that does not result
from any work performed by Executive for the Company.

(b) Copyrightable Material. All right, title and interest in all copyrightable
material that Executive shall conceive or originate individually or jointly or
commonly with others, and that arise in connection with Executive’s services
hereunder or knowledge of confidential and proprietary information of the
Company, shall be the property of the Company and are hereby assigned by
Executive to the Company of its Affiliates, along with ownership of any and all
copyrights in the copyrightable material. Where applicable, works of authorship
created by Executive relating to the Company or its Affiliates and arising out
of Executive’s knowledge of confidential and proprietary information of the
Company shall be considered “works made for hire,” as defined in the U.S.
Copyright Act, as amended.

10. Termination of Employment.

(a) The Executive’s employment with the Company shall terminate immediately
upon:



  (i)   Executive’s receipt of written notice from the Company of the
termination of his employment, effective as of the date indicated in such
notice;



  (ii)   Executive’s abandonment of his employment or his resignation;



  (iii)   Executive’s Disability (as defined below); or

(iv) Executive’s death.

(b) The date upon which Executive’s termination of employment with the Company
occurs shall be the “Termination Date.”

(c) Upon termination of Executive’s employment with the Company for any reason,
Executive shall resign from all positions held as officer or director of the
Company or its Affiliates effective on the Termination Date.

11. Payments upon Termination of Employment.

(a) If, prior to the end of the Term, (i) Executive’s employment with the
Company is terminated by the Company for any reason other than for Cause (as
defined below), or (ii) Executive resigns his employment for Good Reason (as
defined below), then the Company shall, in addition to payment to Executive of
his then current base salary and any incentive award earned by Executive
pursuant to the terms and conditions of the Incentive Plan through the
Termination Date, and subject to the conditions in Section 11(g):



  (i)   pay to Executive as severance pay an amount equal to his then current
base salary for a period of 12 consecutive months after the Termination Date;



  (ii)   if Executive elects to continue for himself and his eligible dependents
group health, dental and life insurance coverage with the Company following the
Termination Date, pay the full cost of such coverage at the same level of
coverage that was in effect as of the Termination Date for a period of 18
consecutive months after the Termination Date; and



  (iii)   if Executive has been employed by the Company as of the Termination
Date for at least six (6) months of the fiscal year in which the Termination
Date occurs, pay to Executive any annual incentive award that would have been
payable to him pursuant to Section 4(c) of this Agreement for such fiscal year
as if Executive had been in the employ of the Company for the full fiscal year,
based on actual Company performance for such fiscal year.

Any amount payable to Executive or for the benefit of Executive and his eligible
dependents shall be subject to applicable deductions and withholdings. Severance
pay pursuant to Section 11(a)(i) shall be paid to Executive by the Company in
equal installments in accordance with the Company’s regular payroll schedule,
commencing on the first normal payroll date of the Company following the
expiration of the applicable rescission periods provided by law and continuing
for twelve months thereafter. Any incentive award payable pursuant to
Section 11(a)(iii) shall be paid to Executive at the same time as incentive
awards for such fiscal year are paid to other executives of the Company.

(b) If Executive’s employment with the Company is terminated by reason of:



  (i)   Executive’s abandonment of his employment or Executive’s resignation
without Good Reason (as defined below);



  (ii)   termination of Executive’s employment by the Company for Cause (as
defined below);



  (iii)   Executive’s Disability or death; or



  (iv)   expiration of the Term of Executive’s employment with the Company, as
specified in Section 2 hereof,

the Company shall pay to Executive or his beneficiary or his estate, as the case
may be, his then current base salary and any incentive award earned by Executive
pursuant to the terms and conditions of the Incentive Plan through the
Termination Date.

(c) “Cause” hereunder shall mean:



  (i)   an act or acts of dishonesty undertaken by Executive and intended to
result in material personal gain or enrichment of Executive or others at the
expense of the Company;



  (ii)   unlawful conduct or gross misconduct that is willful and deliberate on
Executive’s part and that, in either event, is materially injurious to the
business or reputation of the Company;



  (iii)   the conviction of Executive of a felony;



  (iv)   failure of Executive to comply with the policies of the Company in
effect from time to time relating to conflicts of interest, ethics, codes of
conduct, insider trading, or discrimination and harassment, or other breach of
Executive’s fiduciary duties to the Company, which failure or breach is
materially injurious to the business or reputation of the Company; or



  (v)   material breach of any terms and conditions of this Agreement by
Executive, which breach has not been cured by Executive within 30 days after
written notice thereof to Exeuctive from the Company.

(d) “Good Reason” hereunder shall mean:



  (i)   material breach of any terms and conditions of this Agreement by the
Company not caused by Executive, which breach has not been cured by the Company
within ten days after written notice thereof to the Company from Executive;



  (ii)   the assignment after December 15, 2004 of Executive without his consent
to a position or material responsibilities or duties of a lesser status or
degree than the position of Chief Executive Officer;



  (iii)   relocation of Executive’s principal office for Company business,
without Executive’s consent, to a location more than 30 miles outside the
Minneapolis-St. Paul metropolitan area; or



  (iv)   failure of any successor entity, by merger or purchase of all or
substantially all of the assets of the Company, to assume the obligations of the
Company hereunder as a result of the merger or by agreement.

(e) “Disability” hereunder shall mean a continuing condition of Executive that
has been determined to meet the criteria set forth in the Long Term Disability
Benefits component of the Wilsons The Leather Experts Welfare Benefit Plan, or
similar successor long-term disability insurance plan, to render a participant
eligible for long-term disability benefits under such plan, whether or not
Executive is in fact covered by such plan. The determination shall be made by
the insurer or third-party administrator of the plan or, if Executive is not
covered by the plan, by the Company in its sole discretion.

(f) In the event of termination of Executive’s employment, the sole obligation
of the Company hereunder shall be its obligation to make the payments called for
by Sections 11(a) or 11(b) hereof, as the case may be, and the Company shall
have no other obligation to Executive or to his beneficiary or his estate,
except as otherwise provided by law, under the terms of any other applicable
written agreement between Executive and the Company, or under the terms of any
employee benefit plans or programs then maintained by the Company in which
Executive participates.

(g) Notwithstanding the foregoing provisions of this Section 11, the Company
shall not be obligated to make any payments to or for the benefit of Executive
and his eligible dependents under Section 11(a) hereof unless: (i) Executive
shall, if reasonably requested by the Board, remain employed by the Company for
a transition period and complete such transitional duties as the Board may
assign; (ii) Executive shall have signed a release of claims in favor of the
Company and its Affiliates substantially in the form attached hereto as
Exhibit B, and all applicable consideration and rescission periods provided by
law shall have expired; and (iii) Executive is in strict compliance with the
terms of this Agreement as of the dates of such payments. If pursuant to Section
11(a) and this Section 11(g), Executive signs and does not rescind the release
in accordance with its terms, then the Company will agree not to authorize any
of its officers, directors, employees or agents acting on its behalf to malign,
defame or disparage the reputation or character of Executive. Notwithstanding
the foregoing, nothing in this Section 11(g) will be interpreted to limit in any
manner the good faith exercise of fiduciary responsibilities of any person as an
officer or director of the Company, or to prohibit any person from cooperating
with any civil or criminal investigation or giving truthful information in
response to a valid subpoena or court order.

12. Return of Records and Property. Upon termination of Executive’s employment
or at any time upon the Company’s request, Executive shall promptly deliver to
the Company any and all Company and Affiliate records and any and all Company
and Affiliate property in his possession or under his control, including without
limitation manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, printouts, computer disks, computer tapes, source codes,
data, tables or calculations and all copies thereof, documents that in whole or
in part contain any trade secrets or confidential, proprietary or other secret
information of the Company or its Affiliates and all copies thereof, and keys,
access cards, access codes, passwords, credit cards, personal computers,
telephones and other electronic equipment belonging to the Company or its
Affiliates.

13. Remedies.

(a) Remedies. Executive acknowledges that it would be difficult to fully
compensate the Company for monetary damages resulting from any breach by him of
the provisions of Sections 6, 8 or 9 hereof. Accordingly, in the event of any
actual or threatened breach of any such provisions, the Company shall, in
addition to any other remedies it may have, be entitled to injunctive and other
equitable relief to enforce such provisions, and such relief may be granted
without the necessity of proving actual monetary damages.

(b) Arbitration. Except for disputes arising under Sections 6, 8 or 9 hereof,
all disputes involving the interpretation, construction, application or alleged
breach of this Agreement and all disputes relating to the termination of
Executive’s employment with the Company shall be submitted to final and binding
arbitration in Minneapolis, Minnesota. The arbitrator shall be selected and the
arbitration shall be conducted pursuant to the then most recent Employment
Dispute Resolution Rules of the American Arbitration Association. The decision
of the arbitrator shall be final and binding, and any court of competent
jurisdiction may enter judgment upon the award. All fees and expenses of the
arbitrator shall be paid by the Company. The arbitrator shall have jurisdiction
and authority to interpret and apply the provisions of this Agreement and
relevant federal, state and local laws, rules and regulations insofar as
necessary to the determination of the dispute and to remedy any breaches of the
Agreement and/or violations of applicable laws, but shall not have jurisdiction
or authority to alter in any way the provisions of this Agreement. The
arbitrator shall have the authority to award attorneys’ fees and costs to the
prevailing party. The parties hereby agree that this arbitration provision shall
be in lieu of any requirement that either party exhaust such party’s
administrative remedies under federal, state or local law.

14. Legal Expenses. Following commencement of Executive’s employment hereunder,
the Company shall reimburse Executive for legal expenses incurred by Executive
for the negotiation of this Agreement and the attached exhibits, up to a maximum
amount of $12,000. Such reimbursement shall be paid to Executive on the next
regular payroll date following receipt by the Company of appropriate
documentation of such expenses and shall be subject to applicable tax
withholdings.

15. Miscellaneous.

(a) Governing Law. All matters relating to the interpretation, construction,
application, validity and enforcement of this Agreement shall be governed by the
laws of the State of Minnesota without giving effect to any choice or conflict
of law provision or rule, whether of the State of Minnesota or any other
jurisdiction, that would cause the application of laws of any jurisdiction other
than the State of Minnesota.

(b) Jurisdiction and Venue. Executive and the Company consent to jurisdiction of
the courts of the State of Minnesota and/or the federal district courts,
District of Minnesota, for the purpose of resolving all issues of law, equity,
or fact, arising out of or in connection with this Agreement. Any action
involving claims of a breach of this Agreement shall be brought in such courts.
Each party consents to personal jurisdiction over such party in the state and/or
federal courts of Minnesota and hereby waives any defense of lack of personal
jurisdiction. Venue, for the purpose of all such suits, shall be in Hennepin
County, State of Minnesota.

(c) Entire Agreement. This Agreement and the stock option agreement referenced
in Section 4(d) contain the entire agreement of the parties relating to
Executive’s employment with the Company and supersedes all prior agreements and
understandings with respect to such subject matter, and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
of this Agreement that are not set forth herein.

(d) No Violation of Other Agreements or Obligations. Executive hereby represents
and agrees that neither (i) Executive’s entering into this Agreement nor
(ii) Executive’s carrying out the provisions of this Agreement, will violate any
other agreement (oral, written or other) to which Executive is a party or by
which Executive is bound, including without limitation any agreement to keep in
confidence proprietary information, knowledge or data acquired by Executive in
confidence or in trust prior to his employment with the Company. Executive will
not disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or others
and agrees not to enter into any agreement either written or oral in conflict
with this Agreement.

(e) Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by the parties hereto.

(f) No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

(g) Assignment. This Agreement shall not be assignable, in whole or in part, by
either party without the prior written consent of the other party, except that
the Company may, without the consent of Executive, assign its rights and
obligations under this Agreement (i) to an Affiliate or (ii) to any corporation
or other person or business entity to which the Company may sell or transfer all
or substantially all of its assets. After any such assignment by the Company,
the Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be “the Company” for purposes of all
terms and conditions of this Agreement, including this Section 15(g).

(h) Notices. Notices required to be given under this Agreement must be in
writing and will be deemed to have been given when notice is personally served,
one business day after notice is sent by reliable overnight courier, or three
business days after notice is mailed by United States registered or certified
mail, return receipt requested, postage prepaid, to the last known residence
address of Executive or, in the case of the Company, to its principal office, to
the attention of the Board, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address will be effective only upon receipt by the other party.

(i) Taxes. The Company shall deduct from any payments made and benefits provided
to Executive hereunder any withholding or other taxes which the Company is
required or authorized to deduct under applicable law.

(j) Counterparts. This Agreement may be executed in any number of counterparts,
and such counterparts executed and delivered, each as an original, shall
constitute but one and the same instrument.

(k) Severability. Subject to Section 8 hereof, to the extent that any portion of
any provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted herefrom and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.

(l) Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

(m) Survival. The parties acknowledge and agree that certain provisions of this
Agreement, including but not limited to Sections 6, 8, 9, 11, 13 and 15 hereof,
impose obligations that according to their terms survive termination of
Executive’s employment or expiration of the Term. All such provisions shall
survive termination of Executive’s employment and expiration of the Term.

Signature page to follow

1

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date set forth in the first paragraph.

WILSONS THE LEATHER EXPERTS INC.

By /s/ Michael T. Cowhig



      Its Chair, Compensation Committee

/s/ Michael M. Searles



      MICHAEL M. SEARLES

2

Exhibit B to Employment Agreement

RELEASE BY MICHAEL M. SEARLES

Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:



  A.   I, me, and my include both me and anyone who has or obtains any legal
rights or claims through me.



  B.   Wilsons means Wilsons The Leather Experts Inc., any company related to
Wilsons The Leather Experts Inc. in the present or past (including without
limitation its predecessors, parents, subsidiaries, affiliates, and joint
venture partners), and any successors of Wilsons The Leather Experts Inc.



  C.   Company means Wilsons; the present and past officers, directors,
committees, and employees of Wilsons; any company providing insurance to Wilsons
in the present or past; the present and past fiduciaries of any employee benefit
plan sponsored or maintained by Wilsons (other than multiemployer plans); the
attorneys for Wilsons; and anyone who acted on behalf of Wilsons or on
instructions from Wilsons.



  D.   Employment Agreement means the Employment Agreement between Wilsons and
me that I executed on November 22, 2004, including all of the documents attached
to the Employment Agreement.



  E.   My Claims mean all of my rights that I now have to any relief of any kind
from the Company, whether or not I now know about those rights, including
without limitation:



  1.   all claims arising out of or relating to my employment with Wilsons or
the termination of that employment;



  2.   all claims arising out of or relating to the statements, actions, or
omissions of the Company;



  3.   all claims for any alleged unlawful discrimination, harassment,
retaliation or reprisal, or other alleged unlawful practices arising under any
federal, state, or local statute, ordinance, or regulation, including without
limitation, claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, 42 U.S.C.
§ 1981, the Employee Retirement Income Security Act, the Equal Pay Act, the
Worker Adjustment and Retraining Notification Act, the Minnesota Human Rights
Act, the Fair Credit Reporting Act, and workers’ compensation non-interference
or non-retaliation statutes (such as Minn. Stat. § 176.82);



  4.   all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;



  5.   all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay,
and expense reimbursements;



  6.   all claims for back pay, front pay, reinstatement, other equitable
relief, compensatory damages, damages for alleged personal injury, liquidated
damages, and punitive damages; and

7. all claims for attorneys’ fees, costs, and interest.

However, My Claims do not include any claims that the law does not allow to be
waived; any claims that may arise after the date on which I sign this Release;
any claims for benefits under the terms and conditions of any retirement,
pension, profit sharing, welfare benefit or other employee benefit plan of the
Company in which I am a participant as of the termination of my employment; any
claims for breach of Section 11 of the Employment Agreement; or any claims that
I may have to indemnification from Wilsons as provided under the charter
documents of Wilsons, any general liability or officers’ and directors’
liability insurance policies maintained by Wilsons, or applicable law.

Agreement to Release My Claims. I will receive consideration from Wilsons as set
forth in the Employment Agreement if I sign and do not rescind this Release as
provided below. I understand and acknowledge that that consideration is in
addition to anything of value that I would be entitled to receive from Wilsons
if I did not sign this Release or if I rescinded this Release. In exchange for
that consideration I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.

Additional Agreements and Understandings. Even though Wilsons will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.

Cooperation/Non-Disparagement. At the Company’s reasonable request and upon
reasonable notice, I will, from time to time and without further consideration,
timely execute and deliver such acknowledgements, instruments, certificates, and
other ministerial documents as may be necessary or appropriate to formalize and
complete the Company’s corporate records and, for up to five (5) hours in any
calendar month (on a non-cumulative basis) for one year following the
termination of my employment, discuss and consult with the Company regarding
other matters relating to my responsibilities while employed by the Company. I
will not malign, defame, or disparage the reputation, character, image,
products, or services of the Company, or the reputation or character of the
Company’s directors, officers, employees, or agents.

Acknowledgement of Continuing Obligations. I acknowledge and agree that certain
of my obligations under the Employment Agreement, including but not limited my
obligations under Sections 6, 8, 9, 11, 13, and 15 of the Employment Agreement,
survive the termination of my employment with the Company. I represent that I am
in compliance, and shall continue to comply, with all such continuing
obligations under the Employment Agreement.

Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so. My decision whether to sign this Release is my
own voluntary decision made with full knowledge that the Company has advised me
to consult with an attorney.

Period to Consider the Release. I acknowledge that I may take up to 21 days to
consider whether I wish to sign this Release. If I sign this Release before the
end of the 21-day period, it will be my voluntary decision to do so because I
have decided that I do not need any additional time to decide whether to sign
this Release.

My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it.

Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to
Wilsons by hand or by mail within the 21-day period that I have to consider this
Release. To rescind my acceptance, I must deliver a written, signed statement
that I rescind my acceptance to Wilsons by hand or by mail within the 15-day
rescission period. All deliveries must be made to Wilsons at the following
address:

Vice President – Human Resources
Wilsons The Leather Experts Inc.
7401 Boone Avenue North
Brooklyn Park, Minnesota 55428

If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be postmarked within the period stated above and properly addressed to
Wilsons at the address stated above.

Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims.

My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with Wilsons. No child support orders, garnishment orders, or other
orders requiring that money owed to me by Wilsons be paid to any other person
are now in effect.

I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement and the Release signed
by Wilsons. I am voluntarily releasing My Claims against the Company. I intend
this Release to be legally binding.

     
Dated:    
     
Michael M. Searles
 
   

3